Opinion by
Judge FIines :
We find no brief for appellant in this case, and after a careful reading of the record see no error of the court below in the ad*428mission of testimony nor in the giving of refusing of instructions. The only thing, that in any aspect of the case could be' pomplained of, is the failure of the court below to instruct the jury as to the law of involuntary manslaughter; but that, cannot avail. appellants because the evidence is conclusive that appellant shot with the intention to kill, and therefore the failure to give such instruction could not have been prejudicial.

Bugg & Bishop, for appellant.


P. W. Hardin, for appellee.

Judgment affirmed.